COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Karen Kristine Silvio v. Jason B. Ostrom and Nicole Sain

Appellate case number:    01-11-00293-CV

Trial court case number: 937164

Trial court:              County Civil Court at Law No. 2 of Harris County

        The clerk’s record has been filed in the above-referenced appeal. The reporter’s record
has not been filed.
        On October 18, 2012, the Court notified appellant that unless she filed proof by October
29, 2012 that she had paid, or had made arrangements to pay, the court reporter for preparing the
record, appellant would be required to file a brief, and the Court would consider and decide those
issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant
has not provided the Court with proof of payment to the court reporter.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief must be filed within 30 days of the
date of this order. Appellees’ brief will be due 30 days after appellant’s brief is filed.
       On October 28, 2012, appellant filed a “Motion to Request that the Affidavit of Indigence
Filed with her Docketing Statement be Approved.” The motion is denied. See TEX. R. APP. P.
20.1.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: January 31, 2013